                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                 Case No. 3:12-cr-30013-JPG

PAUL EDWARD RUTKOWSKI,

               Defendant.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The judge previously assigned to this case sentenced defendant Paul Rutkowski to 135

months imprisonment, followed by five years of supervised release, after Rutkowski pled guilty

to numerous offenses. (ECF No. 53.) Rutkowski has now filed several motions which essentially

ask the Court to re-visit its sentence. (ECF Nos. 72, 73, 76.) But the Court cannot do such a

thing. Once a district court sentences a defendant, it only has jurisdiction to continue hearing

related issues when authorized by statute or rule. United States v. Goode, 342 F.3d 741, 743 (7th

Cir. 2003). And here, although Rutkowski appears to be invoking 18 U.S.C. § 3582–83, the

Court has no jurisdiction to consider such a request unless it is made by the Bureau of Prisons.

United States v. Jumah, 431 F. App'x 494, 496 (7th Cir. 2011). Because these motions were filed

pro se by Rutkowski and not by the Bureau of Prisons, the Court must DENY them. (ECF Nos.

72, 73, 76.)

IT IS SO ORDERED.

DATED: MAY 15, 2019

                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE
